      Case 1:17-cr-00475-WFK-SJB Document 109 Filed 09/08/20 Page 1 of 3 PageID #: 674
                                    LEVITT & KAIZER
                                                    ATTORNEYS AT LAW
RICHARD WARE LEVITT*                                 40 F U L T O N S T R E E T                    TELEPHONE
rlevitt@landklaw.com                                                                             (212) 480-4000
                                                          23 r d F L O O R
NICHOLAS G. KAIZER*                              NEW YORK, NEW YORK 10038-5077
                                                                                                    FACSIMILE
nkaizer@landklaw.com
                                                                                                 (212) 480-4444
ZACHARY SEGAL
zsegal@landklaw.com

EMILY GOLUB
    of counsel

*   ADMITTED IN NY, FLA., AND D.C.




                                                              September 8, 2020
                 Hon. William F. Kuntz
                 United States District Judge
                 Eastern District of New York
                 225 Cadman Plaza East
                 Brooklyn, New York 11201

                                                      Re:     USA v. Khusanov,
                                                              17-CR-00475 (WFK)

                 Dear Judge Kuntz:

                          During our telephonic court appearance on August 14, 2020, Your Honor asked
                 defense counsel to suggest how trial can proceed, as scheduled, on October 19, 2020
                 consistent with Mr. Khusanov’s constitutional rights, and assuming Mr. Khusanov is not
                 granted bail. The short answer is, it cannot. Therefore, we request a two-month adjournment
                 of trial, to December 14, 2020. Counsel for the government has advised us that it does not
                 object to that adjournment. However, consistent with the Court’s direction, we address
                 below the minimum accommodations necessary to maximize the possibility that Mr.
                 Khusanov’s constitutional rights are protected.

                 1. Pretrial Meetings with Mr. Khusanov:
                      a. The Court should order the Government to immediately load an Internet-disabled
                          laptop computer with all non-classified discovery, as well as any de-classified
                          discovery it intends to use at trial and, further, order the MDC to permit Mr.
                          Khusanov to keep this computer in his cell or, at the least, to have access to it
                          during waking hours.
                      b. The Court should order the Marshals and the MDC to make Mr. Khusanov
                          available to meet in person with defense counsel in a large, well-ventilated room
                          in the courthouse or at the MDC as often as we believe necessary for trial
                          preparation, giving the Marshals and/or MDC 24-hour notice for each such
                          meeting. The assigned room should be sanitized before and after each such
                          meeting, and the Marshals and/or MDC should be directed to notify defense
                          counsel if the room has been used by others on the same day as a scheduled
                          meeting.
                      c. To assure the safety of Mr. Khusanov, defense counsel and defense counsel’s staff,
                          the Court should order the MDC to test Mr. Khusanov for COVID-19 at least twice
                          weekly, utilizing a test that provides results within 24 hours, said results being
                          accessible to Mr. Khusanov and defense counsel.
     Case 1:17-cr-00475-WFK-SJB Document 109 Filed 09/08/20 Page 2 of 3 PageID #: 675
L EVITT & K AIZER                                                                Hon. William F. Kuntz
A T T OR N E Y S AT L AW                                                         September 8, 2020
                                                                                 Page-2-

                  d. The Court should prohibit the MDC from quarantining Mr. Khusanov or housing
                     him in the Secure Housing Unit of the prison unless there is reason to do so,
                     independent of his trial preparation, and subject to the Court’s supervision and
                     review. It is our understanding, for example, that defendants who are brought to
                     court are quarantined for 14-21 days upon return, without access to typical inmate
                     privileges, computers, or case materials.
                  e. When Mr. Khusanov meets with counsel at the courthouse or MDC, he should be
                     permitted to bring his laptop computer and computer charger and be given access
                     to an outlet to keep his computer charged.
                  f. If meetings are arranged at the courthouse, Mr. Khusanov should be given
                     reasonable accommodations for meals and use of the restroom.
                  g. The Marshals should present the Court with a plan for safely transporting Mr.
                     Khusanov to and from the courthouse.
                  h. The Marshals and the MDC should be reminded to treat Mr. Khusanov respectfully
                     at all times during transportation to and from the courthouse and within the
                     courthouse.

                  We have discussed the above requests with the assigned prosecutors, who have been
                  in communication with the MDC. To date, however, the MDC has not fully responded.
                  Nor have any in-person meetings been arranged. Based on our review of the MDC’s
                  plans for re-starting attorney visits, we believe that our requests likely cannot be
                  accommodated.

           2. Pretrial Production of 3500, Exhibits and Witness Lists: The government and defense
              counsel have agreed to a schedule – whatever the trial date -- for pretrial disclosures,
              including 3500 material, witness lists, expert notice, government exhibit books, in limine
              motions, etc. and will present that schedule to the Court for its review.

           3. Trial: We are aware of the EDNY plan for the resumption of trials. This plan does not,
              however, address all critical defense functions and other important matters. Trial should
              not commence until:
                a. Prospective witnesses for both parties can safely travel to and from the New York
                    area for trial preparation and testimony.
                b. Prospective jurors can safely use public transportation, thereby assuring that certain
                    groups are not disproportionately excluded.
                c. Prospective jurors can safely participate in voir dire without masks as it is difficult
                    to speak clearly or communicate effectively through a mask and impossible to read
                    facial cues when masks are worn.
                d. Jurors can safely sit in the jury box rather than in the audience so that counsel can
                    observe the jurors, and counsel do not have their backs to jurors when questioning
                    witnesses.
                e. Counsel and Mr. Khusanov can safely sit near one another and converse freely and
                    in confidence.
                f. Defense counsel and the government can converse freely inside the courtroom
                    whenever necessary.
                g. Mr. Khusanov’s family and friends can safely observe the trial from the audience.
     Case 1:17-cr-00475-WFK-SJB Document 109 Filed 09/08/20 Page 3 of 3 PageID #: 676
L EVITT & K AIZER                                                                 Hon. William F. Kuntz
A T T OR N E Y S AT L AW                                                          September 8, 2020
                                                                                  Page-3-

                  h. The public can safely observe the trial from the audience.
                  i. Counsel can question witnesses without masks, and witnesses can testify without
                     masks.
                  j. Defense counsel may have reasonable access to Mr. Khusanov, before, during and
                     after each trial day as well as on weekends.
                  k. Mr. Khusanov can safely participate without being quarantined during the course
                     of the trial, unless the quarantine is required for a reason independent of trial, and
                     subject to the Court’s supervision and review.

                                                          Respectfully submitted,

                                                               /s/

                                                          Richard Levitt
                                                          Deborah Colson
                                                          Attorneys for Dilshod Khusanov


           cc:      (all counsel – via ECF)
